DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device configured to determine geometrical properties of a sample container in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the “the cap serves as the calibration element”, which has been interpreted to mean that the calibration element is the cap. Claim 2 recites the “at least one of the sample containers forms the calibration element”. Claim 3 recites the calibration element is a “camera detectable sign having defined properties”.  This confusing and indefinite.  Are these the same element?  It is not clear what applicant means by the recitation “calibration element”.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 5 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2009/0324032; already of record) in view of applicant’s prior disclosure.   
As to claim 1, Chen teaches a laboratory automation system for processing sample containers containing laboratory samples and/or for processing the samples, the laboratory automation system comprising:
a sample container 14, 
a calibration element, wherein the calibration element is attached the sample container, wherein the sample container is closed by a cap and wherein the cap serves as the calibration element (cap 24);
a digital camera 12 (considered equivalent to the Chen imager (see para [0036] et seq.) configured to take an image of the sample container together with a calibration element (i.e., cap), wherein the image comprises image data related to the sample container and image data related to the calibration element (see para [0057] et seq.); and
an image processing device configured to determine pixel data of the sample container and the calibration element (i.e., cap) from the image data received from the digital camera by pattern recognition, wherein the image processing device is configured to determine geometrical properties of the sample container based on the pixel data of the sample container and the calibration element and known geometric properties of the cap (see for example para [0053] et seq.)
As discussed above, the claimed method “rule of three” has been considered unclear as to what step(s) are encompassed by the rule of three. It is not clear from Chen whether or not the claimed “rule of three” process has been used.  However, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have used in Chen the rule of three since applicant admits that “self-evidently, other methods may be used by the image processing device to determine the geometrical properties”, see para [0019] of applicant’s corresponding publication.  Chen clearly teaches determining the geometrical properties of the container and the cap at pare [0056] et seq.)
As to claim 2, Chen teaches the invention substantially as claimed except that the sample container carriers 20 are configured to carry the sample containers forms the calibration element or at least one of the sample container carriers comprises the calibration element.  However, Chen teaches at least indicia 28 can be read from the cap or tube.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have configured the container carrier include the calibration element since it is merely a rearrangement of parts and is considered an obvious matter of design choice (see MPEP 2144.04 VI, C).
As to claim 3, Chen teaches the calibration element is a camera detectable sign having defined geometrical properties (e.g., shape features; see para [0057] et seq.)
As to claim 5, Chen it is known in the art to use a digital color camera, wherein the calibration element has defined color properties, wherein the image processing device is configured to calibrate the digital color camera depending on the defined color properties of the calibration element.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view Furrer (US 2014/0141465) 
Chen does not explicitly disclose a pipetting station, wherein the pipetting station is configured to operate in response to the determined geometrical properties of the sample container.  Furrer teaches a pipetting station 516 wherein the pipetting station is configured to operate in response to the determined geometrical properties of the sample container (see par [0061] et seq.)  Furrer state that use of a processing unit pipetting liquid into a false bottom tube or sucking liquid from a false bottom tube may need to automatically take the position of such a bottom into consideration to avoid perforating the bottom and for minimizing the dead volume. Thus, specifying the geometric properties of the false bottom tube may be advantageous as the data allows a fully automated and secure handling of false bottom tubes in addition to the `conventional bottom tubes`. According to some embodiments, the reader device can evaluate the tube data for any specifications of geometric properties of a false bottom. In case the reader device, the controller or any other system component automatically determines the filling level from the geometric data, the geometric properties of the false bottom can be additional information for calculating the filling level in relation to the false bottom correctly (see para [0061] et seq.)  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the system of Chen, the pipette station of Furrer for the benefit of being able to handle different types of tube without perforating the bottom.
Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Heise et al., (US 2014/0234978; hereinafter “Heise”).
As to claims 6 and 7, Chen teaches a transport plane.  However, Chen does not explicitly disclose a driver (electro-magnetic driver) configured to move the sample container carriers on top of the transport plane, and a control device configured to control the movement of the sample container carriers on top of the transport plane by driving the driver such that the sample container carriers move along corresponding transport paths.
Heise teaches a driver (electro-magnetic driver 5) configured to move the sample container carriers on top of the transport plane, and a control device configured to control the movement of the sample container carriers on top of the transport plane by driving the driver such that the sample container carriers move along corresponding transport paths, wherein the sample container carriers respectively comprise a magnetically active device for interaction with a magnetic field generated by the electro-magnetic actuators such that a magnetic drive force is applied to the sample container carriers (see para [0091] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Chen, the transport system of Heise, since Heise teaches this type of laboratory system and a method of operating that is highly flexible and offers a high transport performance (see para [0005] et seq.)
As to claim 9, Heise teaches a plurality of laboratory stations 22 configured to process the samples comprised in the sample containers (see para [0080] et seq.)
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798